Citation Nr: 1612832	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991, to include combat service in the Southwest Asia theater of operations during the Persian Gulf War, for which he received the Combat Action Ribbon.

This appeal is before the Board of Veterans' Appeals (Board) from May 2007 and July 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board remanded the matters on appeal in October 2011. 


FINDINGS OF FACT

1.  The Veteran did not have COPD at the time of his June 2006 claim for benefits and has not had COPD at any time since.

2.  Recurrent sinusitis is the result of service.

3.  The Veteran did not have a hearing loss disability in either ear at the time of his June 2006 claim for benefits and has not had one at any time since.



CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  The criteria for service connection for recurrent sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in September and November 2006 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his claimed disabilities in June 2007 and February 2012, and a Veterans Health Administration (VHA) opinion in November 2015.  These examinations and their associated reports and the opinion were adequate.  Along with the other evidence of record, they provided sufficient information and a sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, as the February 2012 examination reports, along with the November 2015 VHA opinion, have been obtained, there has been substantial compliance with the Board's October 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  In this case, the Veteran was awarded the Combat Action Ribbon, and therefore is considered to have had combat service.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  COPD and an upper respiratory disorder, to include sinusitis and rhinitis

As reflected in October 2007 statements and his May 2011 testimony before the Board, the Veteran asserts that he was exposed to toxic smoke and fumes during his service in the Southwest Asia theater of operations during the Persian Gulf War and, as a result, now has respiratory problems, particularly recurrent sinus infections.  

While service treatment records do no not reflect any sinus or respiratory problems, the Veteran's credible statements, in addition to a service department document he submitted reflecting that he was exposed to heavy atmospheric smoke generated as a result of numerous (in excess of 500) oil well fires, reflect that, during his service in Southwest Asia, he was exposed to hazardous fumes from smoke and chemicals, as he asserts.   See 38 U.S.C.A. § 1154(b).

In this case, service connection is not warranted for COPD, as the weight of the evidence reflects that the Veteran has not had this disorder, but is warranted for recurrent sinusitis.  

Private treatment records from November 2000 to February 2001 reflect that the Veteran complained of fatigue and dyspnea on exertion, that mucosal nasal lesions were diagnosed, and that the Veteran had an abnormal X-ray suggestive of mild early emphysema.  Records from February 2002, May 2003, and June and September 2005, reflect diagnoses of chronic and acute sinusitis.

VA treatment records from December 2005 to February 2006 reflect a history of allergic rhinitis and COPD, and that the Veteran was an active smoker.  February 2006 pulmonary function tests (PFTs) revealed flattening of inspiratory and expiratory limits of flow-volume loop suggestive of a fixed intra- or extra-thoracic lesion, and were otherwise normal.  A March 2006 VA treatment note reflects an assessment of COPD, with a notation that the Veteran had obstructive/outlet obstruction as interpreted on PFTs, and that computed tomography (CT) scan of the neck and thorax had been ordered.  July 2006 CT scan of the neck and chest with tracheal reconstruction, performed for clinical correlation with the Veteran's previous PFTs, revealed no evidence of airway compromise, but multiple small pulmonary nodules, the largest measuring 6 millimeters (mm).  February 2006 head CT scan resulted in an impression of left maxillary sinusitis.  An August 2006 private thorax CT scan revealed minor bilateral upper lobe blebs and a single subtle noncalcified pulmonary nodule in the right lung peripherally, noted to possibly not be a clinically relevant finding.

On VA examination in February 2012, the Veteran was diagnosed with recurrent acute sinusitis and "pulmonary nodes."  January 2012 chest X-rays and February 2012 PFTs were noted to be normal and not to suggest COPD or other chronic lung disease.

In November 2015, a VHA physician, after reviewing the record, opined that there was no convincing evidence to support a diagnosis of COPD.  The physician explained that PFTs were normal in 2006 and 2012, and that the July 2006 CT scan of the Veteran's neck showed no evidence of intra- or extra-thoracic narrowing.  Regarding the 2006 PFTs, the physician explained that the abnormality seen on the flow volume loop was most likely due to submaximal effort.  It was noted that, regarding imaging studies, a CT scan of the chest is a superior (a more sensitive) study for the determination of lung pathology than a plain chest radiograph.  

It was further noted that a July 2006 thorax CT scan revealed several small blebs within the medial upper lobes bilaterally, and that, while this finding could represent early paraseptal emphysema, it could also represent a normal variant occasionally seen in tall patients such as the Veteran, or the residua of old infection/inflammation.  The VHA physician explained that, given that PFTs were normal in 2006 and 2012, this finding was insufficient to make a clinical diagnosis of COPD.  It was further noted that the repeat thorax CT scan a month later in August 2006 revealed essentially identical findings, and that the February 2001 chest X-ray suggesting mild early emphysema could be disregarded, given the subsequent 2006 chest CT scans.  The physician stated that the importance of the January 2012 chest X-ray was that it did not show evidence of pulmonary nodules and, therefore, the multiple 3 to 6 mm nodules on the 2006 chest CT scan were confirmed to be clinically unimportant because there had been no progression over a long, six-year interval.  

The VHA physician further opined that the Veteran had a current recurrent and/or chronic sinusitis at least as likely as not a result of active duty service, noting the February 2012 VA examiner's diagnosis of sinusitis; multiple notes documenting acute and chronic sinusitis between 2002 and 2006, including two positive imaging studies; the diagnoses of allergic rhinitis in 2005 to 2006; and the clinic notes from 2002 to 2006 suggesting that the Veteran first reported symptoms of sinus disease following his service discharge and return to the U.S., and that the providers thought that there may have been a connection between his exposure in the Gulf War and the emergence of sinus disease.  The physician thus concluded that there appeared to be a temporal association between the Veteran's military service and the development of sinus disease that had persisted over more than a decade.  

The Board finds the November 2015 VHA physician's opinions to be persuasive.  The physician was a pulmonologist who reviewed the entire record, supported his opinions with extensive citation to the evidence of record, and provided clear rationales for his opinions based on the application of medical principles.  Regarding Veteran's COPD, the physician clearly addressed and explained earlier suggestions of COPD in determining that it was not a correct diagnosis.  He explained that the 2001 abnormal X-ray suggestive of mild early emphysema could be disregarded given the subsequent 2006 chest CT scans, which were clinically more accurate for the determination of lung pathology.  He also explained the February 2006 PFTs abnormalities as most likely due to submaximal effort, given the negative follow-up CT scan, otherwise normal 2006 PFTs, and normal PFTs in 2012.  He further explained that the several small blebs found in July 2006, while, on their own, possibly significant and possibly not, were in this case insufficient to make a clinical diagnosis of COPD, given the normal 2006 and 2012 PFTs, and that the multiple 3 to 6 mm nodules on 2006 chest CT scan were confirmed to be clinically unimportant, given the lack of any progression over a six-year interval, as demonstrated by the January 2012 chest X-ray revealing no evidence of pulmonary nodules.  

Thus, the weight of the competent and probative evidence reflects that the Veteran did not had COPD at the time of his June 2006 claim for benefits or at any time since, and there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, resolving reasonable doubt in the Veteran's favor, recurrent sinusitis has been shown to be the result of service.

As a final matter, the record reflects no other diagnosed or undiagnosed chronic respiratory illness.  In addressing whether, during the pertinent claim period, the Veteran has had any other diagnosable respiratory disorder, or chronic disability characterized by respiratory symptoms resulting from either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, the 2015 VHA opinion indicates that the nearly normal chest CT scans in 2006, the normal chest x-ray in 2012, and the normal 2006 and 2012 PFTs together make a chronic respiratory disability unlikely.  The VHA physician explained that the multiple sub-centimeter pulmonary nodules on chest 2006 CT scan in are of no clinical significance given the normal chest X-ray and PFTs in 2012, and that the small blebs or cysts seen on the 2006 chest CT scans are of no clinical significance given the normal PFTs in 2006 and 2012.

Again, the Board finds the November 2015 VHA opinion persuasive for the reasons discussed above.  Moreover, in discussing his respiratory problems during his June 2006 claim for benefits, the Veteran has repeatedly referred to his recurrent sinus infections, and the Board is granting service connection here for recurrent sinusitis.  Thus, the evidence of record has not shown any diagnosed respiratory disability or respiratory disability due to either an undiagnosed chronic illness or medically unexplained chronic multisymptom illness; the service connection provisions of  38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are thus not for application here.

Accordingly, service connection for COPD must be denied, but service connection for recurrent sinusitis must be granted.  As the preponderance of the evidence is against the COPD claim, the benefit-of-the-doubt doctrine is not applicable in that case. 

B.  Bilateral hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran underwent VA audiology examinations in June 2007 and February 2012, and on each examination auditory threshold in none of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz was 26 decibels or greater for either ear, and speech recognition scores using the Maryland CNC Test were 100 percent for each ear.  He was therefore shown not to have a hearing loss disability for VA service-connection purposes.  The record does not reflect, and the Veteran has not identified, any further evidence showing a hearing loss disability.  While the Veteran might believe that he has a hearing loss disability, such disability must be shown by audiological testing results as specified in 38 C.F.R. § 3.385.

Thus, the weight of the evidence reflects that the Veteran did not have hearing loss disability in either ear at the time of his June 2006 claim for benefits and has not had one at any time since, and there can therefore be no valid service connection claim for such disability.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  Accordingly, service connection for bilateral hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Service connection for COPD is denied.

Service connection for recurrent sinusitis is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


